Citation Nr: 1632949	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-03 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected asthma.

2.  Entitlement to a compensable evaluation for service-connected vascular headaches.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for right knee tendonitis.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to April 2007.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a June 2010 rating decision by the VA RO in Houston, Texas.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) at the Hartford, Connecticut, RO in March 2016.  A transcript of the hearing is of record.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) required that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Board acknowledges that that the Veteran submitted additional medical evidence after the November 2013 statement of the case (SOC) was issued.  However, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, the additional evidence that the Veteran submitted after this SOC is subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2015).  As such, the Board may proceed to adjudicate the claims as done below. 

The issues of entitlement to an evaluation in excess of 10 percent for service-connected asthma, entitlement to a compensable evaluation for service-connected vascular headaches, and entitlement to service connection for allergies and right knee tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record does not show tinnitus to be etiologically related to a disease, injury, or event in service.	


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for tinnitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A December 2009 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and post-service medical records are in the file.  The Board finds that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on this claim, and VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA audiological examination in April 2010, which addressed his tinnitus claim.  The examiner reviewed the pertinent evidence, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to the claim for service connection for tinnitus.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Veteran contends that he has tinnitus as a result of acoustic trauma incurred in service.  In his January 2011 notice of disagreement (NOD), the Veteran specified that he was exposed to noise from his M16 every few months to stay qualified on his weapon.  At the March 2016 hearing, the Veteran testified that he was also exposed to noise from riding in vehicles and from ammunition explosions. 

A review of the service treatment records reveals no complaints, treatment, or diagnoses of tinnitus. 

In April 2010, the Veteran underwent a VA examination, at which he reported in-service noise exposure from firearms on the firing range, military vehicles, and explosions while serving in Iraq.  The Veteran complained of tinnitus which began in 2005.  The examiner determined that tinnitus is less likely as not caused or the result of noise exposure.  Specifically, the examiner noted that the available audiometric evidence indicates that the Veteran entered and exited military service with normal hearing bilaterally.  There is no report of tinnitus in the Veteran's service medical records.  Although the Veteran reports the onset of tinnitus in 2005, there is no evidence of any significant changes in the Veteran's hearing that could be attributed to military noise exposure that would support incurrence of the tinnitus relative to the Veteran's military service.  The Veteran currently exhibits normal hearing bilaterally. 

In a November 2013 medical record from Neurology Center of San Antonio, P.A., the Veteran denied tinnitus.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).   Currently, there is no medical evidence of record indicating that the Veteran had tinnitus in service and no medical evidence of record relating a current diagnosis of tinnitus to service.  The April 2010 VA opinion specifically did not link a diagnosis of tinnitus to the Veteran's service.  Moreover, since this examination, the Veteran actually denied having tinnitus in the aforementioned November 2013 private medical record from Neurology Center of San Antonio, P.A.

The Board notes the Veteran's assertions that his tinnitus is specifically due to his military service.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Here, the Veteran's complaints as to duration of symptoms are certainly capable of lay observation, as are his assertions of being exposed to noise during service.  However, the Board finds that the cause of tinnitus is not capable of lay observation, as the Veteran does not have training in audiological diseases.  As such, the Veteran's opinion is afforded little weight in the analysis of whether a nexus between tinnitus and his service exists.

By contrast, the medical professional who provided the April 2010 opinion reviewed the Veteran's claims file and offered an opinion with supporting explanations as to why, in his medical judgment, the Veteran's tinnitus is not related to service.  As such, the Board places the most significant weight on the April 2010 medical opinion, which finds against service connection.  Thus, the Veteran's claim for service connection for tinnitus must fail on a direct basis.  See Shedden, supra.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

Additional development is needed prior to the adjudication of the remaining claims on appeal. 

With regard to the Veteran's claim for an evaluation in excess of 10 percent for service-connected asthma, the Veteran underwent a pertinent VA examination most recently in March 2010, at which he reported taking Advair 50/250 and Albuterol on an as needed basis.  He denied any flare-ups or attacks and reported that he had not had any related incapacitation since his 2005 hospitalization.  He reported an occasional productive cough.  He was diagnosed with mild bronchial asthma.  At the March 2016 hearing, however, the Veteran testified that he was required to use his inhaler 2 to 3 times per week and he used another medication twice per day to control asthma attacks.  

Therefore, as it has been 6 years since the Veteran's last VA respiratory examination, and he indicated at the March 2016 hearing that his condition required more frequent medication use to control his symptoms, the Veteran should be scheduled for a new VA examination to ascertain the current severity of his service-connected asthma.

Likewise, the Board notes that the Veteran underwent a pertinent VA headache examination most recently in March 2010.  As it has been over 6 years since this examination, the Board finds that the issue of entitlement to a compensable evaluation for service-connected vascular headaches should be remanded as well to afford the Veteran a new VA examination to ascertain the current severity of his service-connected headache disability.

With regard to the Veteran's claim for entitlement to service connection for right knee tendonitis,  the Veteran suggested at the March 2016 hearing that he has a right knee disability that is related to his service-connected left knee disability. 

While a March 2010 VA examination addressed the Veteran's left knee disability, this examination did not address any potential right knee complaints.  In light of the Veteran's complaints of knee pain, a symptom he is competent to report, and the fact that the March 2010 VA examination addressed his left knee only, the Board finds that the Veteran should be provided a new VA examination in order to address his right knee tendonitis claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the Veteran's allergies claim, the Veteran asserted in the August 2014 Statement of Accredited Representative in Appealed Case that he was exposed to burn pits while serving in Iraq, which has been proven to directly affect allergies.  In a February 2010 statement, the Veteran asserted that he broke out in hives several times during physical training in Italy and that he was prescribed Zyrtec and Claritin for his allergies, which were usually affected every year between April and June.

On his March 1999 Report of Medical History upon enlistment into service, the Veteran specifically denied hay fever and ear, nose, and throat trouble.  An April 2004 service treatment record documented allergic rhinitis and allergies and noted that the Veteran was prescribed Loratadine for allergies.  

Post-service medical evidence documents private treatment for allergic rhinitis and allergic conjunctivitis.  See Dr. P.G.D., M.D. private treatment record, January 2011. 

In light of the Veteran's assertions and the in-service and post-service medical evidence, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's allergies claim.  Colvin, supra.

Finally, the AOJ should take this opportunity to obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record.  Associate any records received, including negative responses, with the claims file.  The Veteran should be notified if VA is unable to obtain any identified records.

2. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected asthma.

3. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected vascular headaches.

4. Schedule the Veteran for a VA right knee examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed right knee condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should respond to the following:

a. Diagnose all right knee disabilities.  

b. Provide an opinion as to whether it is as likely as not that any diagnosed right knee disability began during service or was caused or aggravated by his active service.

c. Provide an opinion as to whether it is as likely as not that any diagnosed right knee disability was caused or aggravated by his service-connected left knee disability.

d. If the Veteran is not noted as having a diagnosable disability of any kind to account for his right knee complaints, provide an opinion as to whether it is at least as likely as not that the Veteran has current right knee joint pain that is due to an undiagnosed illness or condition. 

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinions provided.

5. Schedule the Veteran for an appropriate VA examination for his allergies claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his allergies.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should respond to the following:

a. Diagnose the Veteran with all disabilities related to his allergies claim, to include all chronic respiratory and chronic nasal disabilities. 

b. Provide an opinion as to whether it is as likely as not that any diagnosed chronic allergy disability, to include a chronic respiratory or a chronic nasal disability, began during service or was caused or aggravated by his active service.  In rendering this opinion, the examiner should consider the Veteran's reports of exposure to chemicals and other environmental hazards from burn pits while serving on active duty in Iraq and the effect that this exposure could have on a chronic allergy, respiratory, or nasal disability.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided. 

6. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the SOC.  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a supplemental statement of the case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


